UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MARY J. RICHARDSON,                    
                Plaintiff-Appellant,
                 v.
                                                  No. 02-1241
RICHLAND COUNTY SCHOOL DISTRICT
NUMBER ONE,
              Defendant-Appellee.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                  Dennis W. Shedd, District Judge.
                            (CA-00-2475)

                  Submitted: November 18, 2002

                      Decided: December 12, 2002

      Before MICHAEL and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Herbert E. Buhl, III, Columbia, South Carolina, for Appellant. Donna
Seegars Givens, Darra James Vallini, WOODS & GIVENS, L.L.P.,
Lexington, South Carolina, for Appellee.
2         RICHARDSON v. RICHLAND COUNTY SCHOOL DISTRICT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Mary J. Richardson filed an action under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e to 2000e-17 (2000), and the
Age Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621-
634 (2000), alleging Richland County School District Number One
("Richland County") discriminated against her because of her race
and age, that Richland County’s actions against her constituted a hos-
tile work environment, and that she was retaliated against for com-
plaining about the conditions. Richland County moved for summary
judgment, and after a hearing, the magistrate judge recommended
granting summary judgment to Richland County. Richardson
objected, and the district court adopted the recommendation of the
magistrate judge. Finding no error, we affirm.

   We review a grant of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). We view the evidence in the light most favorable to the non-
moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986). Because motive is often the critical issue, courts must take
"special care" in considering summary judgment in a discrimination
case. Evans v. Technologies Applications & Serv. Co., 80 F.3d 954,
958-59 (4th Cir. 1996). Summary judgment remains proper if Rich-
ardson cannot prevail as a matter of law. Id.

   Richardson alleged Richland County discriminated against her
because of her race and age by giving her an undesirable classroom
assignment, not giving her a new computer during the first round of
distribution, not giving her keys to a classroom, and by assigning her
the task of correcting over 350 records. To establish a prima facie
          RICHARDSON v. RICHLAND COUNTY SCHOOL DISTRICT              3
case of discrimination Richardson must demonstrate: (1) she was a
member of a protected class; (2) she suffered an adverse employment
action; (3) she met her employer’s legitimate job expectations at the
time of the adverse employment action; (4) the adverse employment
action occurred under circumstances that raised an inference of
unlawful discrimination. See EEOC v. Sears Roebuck & Co., 243
F.3d 846, 851 n.2 (4th Cir. 2001); Brinkley v. Harbour Recreation
Club, 180 F.3d 598, 609 (4th Cir. 1999); see also Reeves v. Sanderson
Plumbing Prods., Inc., 530 U.S. 133, 142 (2000) (assuming McDon-
nell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973), framework
applies to ADEA claim).

   If Richardson establishes a prima facie case, the burden shifts to
Richland County to articulate a legitimate, nondiscriminatory reason
for the adverse employment action. Reeves, 530 U.S. at 142. Richard-
son must show by a preponderance of the evidence the employer’s
proffered reason was a pretext for illegal discrimination. Id. at 143.

   The parties do not contest Richardson was a member of a protected
class and was meeting Richland County’s legitimate job expectations.
An adverse employment action requires actions having an adverse
effect on the terms, conditions, or benefits of employment. Von Gun-
ten v. Maryland, 243 F.3d 858, 866 (4th Cir. 2001). We conclude
Richardson’s complaints concerning room assignment, availability of
a key, and allocation of new computers fail because they are not
adverse employment actions. As to Richardson’s claim that she was
required to correct certain records, even if Richardson has shown a
prima facie case as to this claim, Richland County offered a legitimate
non-discriminatory reason for assigning Richardson this task: that
Richardson was previously in charge of those records. The district
court thus properly granted summary judgment as to this claim.

  Richardson also argues she was subjected to a hostile work envi-
ronment. To state a claim for hostile work environment, Richardson
must demonstrate:

    (1) the harassment was unwelcome; (2) the harassment was
    based on [her] race or age; (3) the harassment was suffi-
    ciently severe or pervasive to alter the conditions of employ-
4         RICHARDSON v. RICHLAND COUNTY SCHOOL DISTRICT
    ment and create an abusive atmosphere; and (4) there is
    some basis for imposing liability on the employer.

Causey v. Balog, 162 F.3d 795, 801 (4th Cir. 1998). We conclude,
taking the evidence in the light most favorable to Richardson, Rich-
ardson has not shown Richland County’s conduct objectively created
an abusive work environment.

    Lastly, Richardson states Richland County retaliated against her for
filing a complaint regarding her work conditions with the acting
superintendent. Richardson has not presented any evidence that she
informed Richland County that her complaints were based on race or
age discrimination; therefore Richardson cannot show she engaged in
protected activity. See Galdieri-Ambrosini v. Nat’l Realty & Dev.
Corp., 136 F.3d 276, 291-92 (2d Cir. 1998) (finding the employer
must be made aware that the employee’s complaint is based on Title
VII prohibited discrimination); see generally Kubicko v. Ogden
Logistics Servs., 181 F.3d 544, 551 (4th Cir. 1999) (analyzing pro-
tected activity in Title VII retaliation claim).

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                           AFFIRMED